Citation Nr: 1301012	
Decision Date: 01/10/13    Archive Date: 01/16/13

DOCKET NO.  11-02 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for dermatomyositis.  

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1969 to January 1973.  

This case comes before the Board of Veteran's Appeals (Board) on appeal from June 2010 and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Providence, Rhode Island, and Hartford, Connecticut.  Jurisdiction is with the RO in Hartford, Connecticut.

During the course of the Veteran's appeal, the RO granted service connection for left corneal scar and embedded metallic foreign body with resultant intermittent eye pain and glare in a July 2012 rating decision.  As this represents a full grant of those benefits sought on appeal, this matter is no longer before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On his VA Form 9 Substantive Appeals dated in January 2011 and July 2012, the Veteran requested a hearing before a member of the Board at the RO.  In a September 2012 statement, the Veteran clarified that he desired a videoconference hearing before a member of the Board. 
 
As the Veteran has the right to a videoconference hearing, and such hearing must be scheduled by the RO, the claims must be remanded.  See 38 U.S.C.A. § 7107(b)  (West 2002); 38 C.F.R. §§ 20.700(a),(e), 20.703 (2012). 
 
Accordingly, the case is REMANDED for the following action:

A videoconference hearing should be scheduled for the Veteran.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


